                                                                         Pou^VKsl^
Case 3:19-cv-00418-REP-RCY Document 1-1 Filed 06/05/19 Page 1 of 1 PageID# 14


Uhuru Baraka Rowe #1131545
Greensville Correctional Center
901 Corrections Way
Jarratt, Virginia 23870



May 30, 2019



Clerk of Court
United States District Court
Eastern District of Virginia
701 East Broad Street, Suite 7000
Richmond, Virginia 23219


Dear Clerk;


Please find enclosed a §1983 Civil Action Complaint, an Affidavit of

Exhau^ ticn- -of- Gri-ev^nce- Procedure, -and a-41ot-ion -f-or Leave- to- Fr^oc-eed

In Forma Pauperis with an attached In Forma Pauperis Affidavit which
I ask you to file in this court. I humbly ask you to acknowledge re

ceipt of the enclosed documents and advise me of the date they were

received and filed. If you have any questions or concerns regarding

this matter, please do not hesitate to contact me.



Sincerely,

(J.
Uhuru Baraka Rowe




                                                            0
                                                                 Mwsi am

                                                            CLERK. U^. DISTRICT COURT
                                                                  RICHMOND, VA
